DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 depends from claim 7, which has been cancelled.  For examination purposes, claim 13 will be examined as if it depended from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Denton (US 6,450,388) in view of McDowell (US 2,629,985) further in view of Hartman (US 9,453,321) further in view of Bowers (US 5,097,912).

Regarding claim 1, Denton discloses a stake implanting tool (Fig. 1, item 10), comprising: 
An elongated body (Fig. 2, item 12), wherein the elongated body further comprise an upper end (Fig. 2, item 16), a lower end (Fig. 2, item 18), and a pair of opposing edges (Fig. 2, elongated body 30 has opposing edges); 
A pair of opposing brackets (Fig. 2, item 36, 38, 32, 34) are disposed along the pair of opposing edges on the elongated body; 
A handle (Fig. 2, item 28); 
A flat vertical bar (Fig. 1, item 22), wherein the handle is affixed to the top of the flat vertical bar (Col. 2, lines 36-59); 
The flat vertical bar is slidable between the pair of opposing brackets (Fig. 2) (the vertical bar 22 is slidably between the opposing brackets); 
A resting guard (Fig. 2, item 20) is disposed on the elongated body, wherein the resting guard is positioned above the handle (Fig. 2, resting guard is above the handle 28); 
A stopping guard (See annotated Fig. 2 above) is disposed on the elongated body, wherein the stopping guard is positioned below the handle (Fig. 2, stopping guard is positioned below the handle 28); 
A base (Fig. 2, item 17) is disposed on the lower end of the elongated body (Fig. 2); 
An aperture (Fig. 2, item 21) is disposed on the bottom of the base; 
A slot (See annotated Fig. 2 below) is disposed on the elongated body, wherein the slot is below the stopping guard and above the base (Fig. 2); and 
A spring housing (Fig. 2, item 40) further comprising;
	A pin (Fig. 1, item 60) secured to the interior of the spring housing (Col. 3, lines 16-30);
	A spring (Fig. 1, item 58) encasing the pin (Col. 3, lines 16-30);
The spring housing (Fig. 2, item 40) is disposed on the elongated body, wherein the spring housing is below the slot and above the rounded (Fig. 2); wherein the spring housing includes a top face, a bottom face, a front face, a rear face, and at least one side face (Fig. 1, spring housing 40 has top face, bottom face, front face, rear face and at least one side face), wherein the rear face of the spring housing (Fig. 1, rear face of spring housing 40 is disposed directly on lower end of elongated body 12) is disposed on the lower end of the elongated body.
Denton is silent about the base being rounded.
However, McDowell discloses a stake implanting tool (Fig. 1) having a rounded base (Fig. 2, item 22). 
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Denton and McDowell to modify the device of Denton to incorporate a rounded base, as taught by McDowell.  A person of ordinary skill in the art would have been motivated to make such change in order to accommodate round stakes, in other words the change would be a simple substitution of one known base for another.  

    PNG
    media_image1.png
    740
    633
    media_image1.png
    Greyscale

	Denton in view of McDowell is silent about the pin including a rounded head and the spring encasing the pin below the rounded pin head, wherein the rounded pin head directly contacts a stake within the slot to secure the stake.
	However, Hartman teaches a stake implanting tool (Fig. 2) comprising a spring housing (Fig. 4B, item 50) further comprising a pin (Fig. 4A-B, item 60A, 54) secured to the interior of the spring housing (Fig. 4A-B, pin 54 is secured to interior of spring housing 50); the pin includes a head (Fig. 4A-B, item 54); a spring (Fig. 4A-B, item 62A) encasing the pin below the distal head (Fig. 4A-B, spring 62A encases portion 60A of pin), wherein the pin head directly contacts a stake within the slot to secure the stake (Fig. 4B, pin head 54 directly contacts stake 34).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the device of Denton in view of McDowell to include the pin of Hartman.  A person of ordinary skill in the art would have been motivated to make such change in order to allow the user to rapidly drive stakes into different materials and to guide the stake as the stake is being driven (Hartman, Col. 2, lines 1-11).
	Denton in view of McDowell further in view of Hartman is silent about the spring housing encases the pin.
	However, Bowers teaches a spring housing (Fig. 2, item 64) encasing a pin (See annotated drawing of Fig. 2 below).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Denton, McDowell, Hartman, and Bowers to modify the stake implanting tool of Denton, McDowell, and Hartman to include the spring housing of Bowers.  A person of ordinary skill in the art would have been motivated to make such change in order to drive a plurality of sized and designed stakes into the ground (Bowers, Col. 1, lines 45-63).
	Denton in view of McDowell further in view of Hartman does not expressly disclose a rounded pin head. However, it would have been an obvious matter of design choice to make the different portions of the pin head of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 2, Denton discloses the stake implanting tool wherein the handle is constrained by the resting guard and the stopping guard (Fig. 2, handle 28 cannot slide above the resting guard 20 or below the stopping guard).

Regarding claim 3, Denton discloses the stake implanting tool wherein the handle can slide about the elongated body (Col. 2, lines 36-59).

Regarding claim 4, Denton discloses the stake implanting tool wherein the handle is in a loading configuration when the handle raised to the resting guard (Col. 2, lines 36-59);.

Regarding claim 8, Denton discloses the stake implanting tool wherein the flat vertical bar (Fig. 2, item 22) correspondingly slides with the handle (Fig. 2, item 28), whereby the flat vertical bar will slide upward or downward along the pair of opposing brackets (Col. 2, lines 36-59).

Regarding claim 9, Denton discloses the stake implanting tool whereby the flat vertical bar applies a downward force upon an inserted stake (Fig. 2, item 19) when the handle lowers towards the stopping guard (Col. 2, lines 36-59);.

Regarding claim 10, Denton discloses the stake implanting tool wherein the aperture is operably connected to the slot (Fig. 2, aperture 21 is connected to the slot).

Regarding claim 11, Denton discloses the inserted stake implanting tool wherein the stake ejects through the aperture disposed on the bottom of the rounded base when the flat vertical bar applies the downward force to the inserted stake (Col. 2, lines 36-59) (Col. 3, line 45-Col. 4, line 5).

Regarding claim 12, Denton discloses the stake implanting tool wherein the stopping guard prevents the flat vertical bar from implanting the inserted stake stake beyond a desired depth (Fig. 2, stopping guard prevents the stake 19 from being implanted beyond a desired depth because the flat vertical bar 22 is unable to slide below the stopping guard due to bearings 36, 38).

Regarding claim 13, Denton discloses the stake implanting tool wherein the stake inserted into the slot will apply an initial force against the pin causing the pin and the spring to retract into the spring housing (Col. 3, lines 16-45); whereby the spring will generate an opposing force against the stake in the opposite direction of the initial force (Col. 3, lines 16-45), resulting in the stake remain in a static state until a downward force is applied to the stake (Col. 3, lines 16-45).
As combined above, Denton in view of McDowell further in view of Hartman teaches a pin having a distal head.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731